RELEASE

KNOW ALL MEN BY THESE PRESENTS that HS3 Technologies, Inc. (“HS3”) and A.B.
Goldberg (“Goldberg”) and Malibu Holdings, LLC (“Malibu”) for the payment of
$70,000 from HS3 to Goldberg/Malibu for the acquisition of certain share
purchase warrants held by Goldberg/Malibu, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by each
party, agree as follows:

1.                          Goldberg and Malibu hereby remise, release and
forever discharge HS3 and its assigns, directors, officers and employees from
any and all manner of action and actions, cause and causes of action, suits,
debts, dues, sums of money, claims, demands and obligations whatsoever, at law
or in equity, which each party may have had or now have or which their assigns,
receivers, receiver-managers, trustees, affiliates, and, where applicable, the
heirs, executors, administrators, successors and assigns of Goldberg or Malibu
hereafter can, shall or may have existing up to the present time by reason of
any matter cause or thing whatsoever relating to or arising out of the
relationship between the parties relating to, arising out of or in connection
with any and all dealings between the parties to the date hereof.

2.                          Notwithstanding the above provision and for greater
clarification, this Release does not apply to any claims that may arise after
the date of this Release.

3.                          It is understood and agreed that neither Goldberg
nor Malibu shall commence or continue any claims or proceedings against HS3 in
respect of anything hereby released which may result in a claim or proceedings
against any other party to this Release. If any such claim or proceeding results
in any claim or proceeding against another party to this Release, then the party
bringing such claim or proceeding shall indemnify and save harmless the other
party from all resulting liabilities, obligations and costs.

4.                          The parties, and each of them, hereby represent that
they are the only parties entitled to the consideration expressed in this
Release, and that they have not assigned any right of action released hereby to
any other firm, corporation or person.

5.                          Each of the parties to this Release acknowledges
that such party has read this document and fully understands the terms of this
Release, and acknowledges that this Release has been executed voluntarily after
either receiving independent legal advice, or having been advised to obtain
independent legal advice and having elected not to do so.

6.                          This Release is governed by the laws of Colorado,
and the parties attorn to the jurisdiction of the Courts of Colorado with regard
to any dispute arising out of this Release.

7.                          It is understood and agreed that this Release does
not constitute an admission of liability on the part of any party.

 

CW1499746.1

 


--------------------------------------------------------------------------------



2

 

 



8.                          This Release may be signed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same document. Execution and
delivery of this document by fax shall constitute effective execution and
delivery. Execution of this document by a corporation shall be effective
notwithstanding that its corporate seal is not affixed hereto.

 

DATED for reference this 6th day of November, 2007.

 

HS3 TECHNOLOGIES, INC.

 

 

Per:

/s/ Robert Morrison                  

 

Authorized Signatory

 

 

 

                                                                   

/s/ A.B. Goldberg                            

Witness

A.B. GOLDBERG

 

 

 

MALIBU HOLDINGS, LLC

 

 

Per:

/s/ A.B. Goldberg                      

 

Authorized Signatory

 

 

 

 

CW1499746.1

 

 

 